CASE 0:20-cv-01302-WMW-DTS Doc. 103-2 Filed 04/15/21 Page 1 of 3




                                                                   Declaration - Landrum
                                                                                 Exhibit 2
                                                                                  000001
CASE 0:20-cv-01302-WMW-DTS Doc. 103-2 Filed 04/15/21 Page 2 of 3




                                                                   Declaration - Landrum
                                                                                 Exhibit 2
                                                                                  000002
CASE 0:20-cv-01302-WMW-DTS Doc. 103-2 Filed 04/15/21 Page 3 of 3




                                                                   Declaration - Landrum
                                                                                 Exhibit 2
                                                                                  000003
